Matter of Destiny Marie M. (2015 NY Slip Op 08088)





Matter of Destiny Marie M.


2015 NY Slip Op 08088


Decided on November 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2015

Mazzarelli, J.P., Renwick, Saxe, Moskowitz, JJ.


16081A 16081

[*1] In re Destiny Marie M., A Child under Eighteen Years of Age, etc.,
Phillip F., Respondent-Appellant,
vAdministration for Children's Services, Petitioner-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Marta Ross of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about July 30, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about the same date, which found that respondent father had neglected the subject child, unanimously affirmed, without costs. Appeal from fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The finding of neglect is supported by a preponderance of the evidence, including the caseworker's and mother's testimony that the father was aware of the child's existence in 2010 but failed to assert his parental rights and assume his parental responsibilities until three years later, when the child was four years old (see Family Ct Act § 1012[f]; Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]). The court's credibility determination is entitled to deference (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2015
CLERK